The petition for certification of the defendants, Gerald S. Adinolfi and Ruth A. Adinolfi, for appeal from the Appellate Court, 64 Conn. App. 233 (AC 20291), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the offer to purchase the land in question was a bona fide offer, so as to trigger the plaintiffs’ right of first refusal?”
SULLIVAN, C. J., and KATZ, VERTEFEUILLE and ZARELLA, Js., did not participate in the consideration or decision of this petition.